                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                           No. 5:18-CV-87-H-KS

LAURA PONTONES,                               )
                                              )
      Plaintiff,                              )
                                              )
      v.                                      )
                                              )
LOS TRES MAGUEYES, INC.,                      )                   ORDER
AYOTLAN, INC., TEQUILA, INC.,                 )
ELIBORIO NAVARRO, IGNACIO                     )
NAVARRO, FRANCISCO,                           )
SANCHEZ and JORGE MEZA,                       )
                                              )
      Defendants.                             )



     This matter is before the court on a joint motion to stay this action to permit

the parties to participate in non-binding mediation without unnecessarily expending

resources on concurrent litigation. For good cause shown and with the consent of all

parties to this action, the court GRANTS the parties’ motion [DE #76] and hereby

STAYS this action until June 17, 2019. On or before July 1, 2019, the parties shall

submit a joint report informing the court of the status of their settlement efforts. If

no settlement has been reached, the parties shall also submit in the report proposed

amended case management deadlines for the court’s consideration.

      This 11th day of March 2019.

                                        _________________________________________
                                        __
                                         ____________
                                                   _ ______________
                                                                 ______
                                                                 __  _ _
                                        KIMBERLY LY
                                                 L Y A. SWANK
                                        United States Magistrate Judge
